Name: Commission Regulation (EC) No 2113/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 2 196 tonnes of barley held by the Luxembourg intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 8 . 94 Official Journal of the European Communities No L 224/3 COMMISSION REGULATION (EC) No 2113/94 of 29 August 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 2 196 tonnes of barley held by the Luxembourg intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 6 September 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 13 December 1994. 3 . Tenders must be lodged with the Luxembourg inter ­ vention agency : Service d'Ã ©conomie rurale, Office du blÃ ©, 113-115, route de Hollerich, L- 1 741 Luxembourg, (Telex : AGRIM L 2537 ; telefax : 4501178). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 2 196 tonnes of barley held by the Luxembourg interven ­ tion agency should be issued ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Luxembourg intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 2 196 tonnes of barley held by it . Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Luxembourg inter ­ vention agency shall notify the Commission of the quan ­ tities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p . 76. 0 OJ No L 21 , 26 . 1 . 1994, p . 1 .